DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to the reply filed 4/6/2021. 
Claims 1-11 are pending. 
Previous rejections of the claims under 35 USC 103 are modified in view of the amendments and recited below. 
Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive. 
First, Applicant argues Gupta is directed to a method of preconditioning a catalyst and it is not proper to assert the ebullated bed could be used for conversion of the asphalt in Baldassari. 
Applicant’s argument was considered but is not found persuasive. In response, Gupta teaches a process for conversion of residuum, where residuum includes asphalt in mixture with other listed fractions (abstract; figure reactor 14; 0033). While the catalyst used in the hydroconversion reactor 14 is preconditioned and presulfided in a separate reactor 22, the catalyst is then used in hydroconversion reactor 14 for hydrocracking and treating the residuum hydrocarbon. 
Applicant argues Baldassari and Gupta fail to teach an arrangement including a splitter for splitting the residuum and second portion of the residuum from the splitter mixing in a mixer with asphalt. Applicant argues Baldassari teaches an embodiment where a splitter will take a portion of residuum to combined upstream of the SDA unit, but would then be processed in the SDA. Applicant further argues Baldassari does not have a splitter upstream of the first and third reactors and mixer for mixing the second portion of the residuum with the asphalt.
Applicant’s argument was considered but is not found persuasive. In response, as discussed in the rejection below, Gupta teaches treating a residuum feed comprising a combination of feeds 
Applicant argues the art fails to address sedimentation when processing asphalt and would not address the problem with the prior art systems. Applicant states the applicant has found improvement in mixing the asphalt derived from the feed with the feed to enhance solubilization, avoid sedimentation, and improve the overall system. 
Applicant’s argument was considered but is not found persuasive. In response, Gupta teaches processing asphalt/pitch in an ebullated bed reactor in combination with residuum hydrocarbons. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended the claims to include “a splitter” and “a mixer”, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out 
Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baldassari (US 2010/0320122) in view of Gupta (US 2011/0017641).
With respect to claims 1, 2, 4, and 6, Baldassari teaches a process and system for upgrading residuum hydrocarbons (abstract), the system comprising:
A residuum hydrocarbon conduit (figure); 
a first hydroconversion reactor system for contacting a residuum hydrocarbon fraction and hydrogen to produce a first effluent (abstract; 0037), the first reactor including one or more ebullated bed reactors (0030);
a ebullated bed hydroconversion reactor system for contacting a deasphalted oil fraction and hydrogen to produce a second effluent (abstract; 0038), the second reactor including one or more ebullated bed reactors (0031); 
a first fractionation unit comprising at least a high pressure-high temperature separator and at least one distillation column (0041) to fractionate the first effluent and the second effluent to recover one or more hydrocarbon fractions comprising distillate and at least one fraction including the unreacted resid, asphaltenes, and similar compounds, i.e. a residuum fraction (abstract; 0032; 0039), including vacuum residuum (0043) (the two ebullated bed reactor systems are fluidly connected to the fractionation unit which receives effluent from the reactor systems);
a solvent deasphalting unit to solvent deasphalt the vacuum residuum fraction to produce the deasphalted oil fraction and an asphalt fraction (abstract; 0040) (the solvent deasphalting unit is fluidly coupled to the fractionation unit which provides the resid to the solvent deasphalting unit). 
Baldassari is silent regarding a third ebullated bed hydroconversion reactor system for contacting a portion of the residuum feedstock and the asphalt fraction with hydrogen to produce a third effluent and a second fractionation unit to fractionate the third effluent to recover one or more hydrocarbon fractions.
	However, Baldassari teaches that at least a portion of the asphaltenes 34 from the solvent deasphalting unit may be recycled to the first hydrocracking reactor stage where the asphaltene stream is mixed with the feedstock and hydrocracked (figure; 0046). Alternatively, the aphaltenes may be upgraded or otherwise used in “other various processes known to one skilled in the art” (0046). 
	Gupta teaches a residuum hydroconversion ebullated bed catalyst and reactor section comprising two reactors (abstract; 0025; 0031) for processing residuum hydrocarbon feedstock, including deasphalter pitch (0018). Specifically, Gupta teaches “residuum hydrocarbon feedstocks may include petroleum atmospheric or vacuum residue, deasphalted oil, deasphalter pitch, hydrocracked atmospheric tower or vacuum tower bottom, straight run vacuum gas oil, hydrocracked vacuum gas oil, fluid catalytically cracked (FCC) slurry oils, vacuum gas oil from an ebullated bed process, as well as other similar hydrocarbon streams, and a combination of these, each of which may be straight run, process derived, hydrocracked, partially desulfurized, and/or low-metal streams” (0018). 
	Thus, Baldassari teaches wherein the asphalt may be processed with the resid feedstock in an ebullated bed reactor (the recycle embodiment). Baldassari also teaches wherein the asphalt may be processed outside the Baldassari process by upgrading using known means. Gupta teaches treating a residuum feed comprising a combination of feeds including deasphalter pitch or asphalt with a straight run or conversion residuum.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a downstream ebullated bed hydroconversion reaction section as taught in Gupta in the system of Baldassari to further upgrade the asphalt using means known for processing pre-
	Given the combined feedstream includes asphalt and residuum, it would have been obvious to one of ordinary skill at the time of filing to provide a splitter and mixer to remove a portion of residuum feed and mix with the asphalt to be treated in a known outside process of Gupta to create an integrated system for conversion residuum feed using the two reactors of Baldassari and the outside asphalt process of Gupta.
	Baldassari and Gupta fail to teach further fractionating the third effluent from asphalt hydroconversion in a second fractionation unit different or the same as the first. 
However, Gupta teaches hydroconversion to upgrade the asphalt to higher quality (less contaminants) and lower weight fuel products (0017). It would have been obvious to one of ordinary skill in the art at the time of the invention to send the effluent to fractionation unit including high pressure separator for isolation of the product and unconverted fraction. Using the existing fractionation unit would allow separation with less equipment and combining like fractions.
	With respect to claim 3, the claim is directed to an apparatus while the limitations are process limitations. However, Baldassari teaches operating with different severities in the first and second reaction stages. It would have been obvious to one of or ordinary skill in the art at the time of the invention to operate the third reactor for processing asphalt under tailored conditions (0030) and severity for such.
With respect to claim 5, there is no question the deasphalting apparatus would be capable of processing the residual fraction with a lighter fraction from the fractionation unit. 
Claims 7-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baldassari (US 2011/0320122) in view of Gupta (US 2011/0017641) and Colvar (US 2011/0198265).
claim 7-11, Baldassari and Gupta teach or render obvious a system comprising: the first ebullated bed hydroconversion reactor, the solvent deasphalting unit, the second ebullated bed hydroconversion reactor, the vapor liquid separator, and the first fractionation unit comprising a vacuum unit and the third ebullated bed reactor as discussed above with respect to claims 1-4 and 6, now applied here. 
Baldassari and Gupta are silent regarding a fixed bed hydroconversion reactor system for contacting the vapor fraction to produce a third effluent, a second fractionation unit to fractionate the third effluent to recover one or more hydrocarbon fractions.
	Colvar teaches a system and process for upgrading heavy oil, including vacuum residue, comprising an ebullated-bed hydroconversion reactor for reacting the vacuum residue, separator for separating distillates and residue, a deasphalting unit for processing the residue, and a fixed bed hydrotreating and/or hydrocracking units 30 for upgrading and cracking the distillates (figure; 0008; 0043). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to place a fixed bed hydrotreating unit downstream of the hydroconversion reactor in the process of Baldassari as taught in Colvar to reduce the contaminant level and/or convert the effluent to lower boiling products.
With respect to the downstream fractionation unit, the effluent from the fixed bed in the process of Colvar is combined with product from an additional hydroprocessing unit, producing a synthetic crude oil for further processing. It would have been obvious to one of ordinary skill in the art to instead provide a fractionation unit, including atmospheric and/or vacuum fractionation units, downstream of the fixed bed hydrotreating unit as is well known in the art to allow isolation of the various fuel and residual fractions for further processing or use. Additionally, the effluent as combined to synthetic crude oil in Colvar could be separated .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        


/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771